DETAILED ACTION
This is in response to the arguments filed 24 June 2022.  Claims 19-35 are pending, and Claim 36 has been canceled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2017/0044459).
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. As previously set forth, Goyal et al. [“Goyal”] discloses an axle lubricating oil composition comprising a polyalphaolefin having a kinematic viscosity at 100°C of from 2 to 40 cSt, when measured in accordance with ASTM D445, and an alkoxylated polytetrahydrofuran of general formula (II) present in an amount of from 10 to 40 parts by weight based on 100 parts by weight of said axle lubricating oil composition [0013].  
Goyal discloses that the subscripts m and m’ are integers in the range of ≥1 to ≤50 and that (m + m’) is an integer in the range of ≥1 to ≤90; the subscripts n, n’, p and p’ are integers in the range of ≥0 to ≤75; and k is an integer in the range of ≥2 to ≤30 [0014].  Goyal discloses that the R1 substituent may be unsubstituted, linear or branched, alkyl radicals having 6-28 carbon atoms; R2 may be –CH2 – CH3; and R3 may be a hydrogen atom or –CH3.  The examiner is of the position that the alkoxylated polytetrahydrofuran disclosed in Goyal may be the same as the claimed alkoxylated polytetrahydrofuran when p and p’ are 0.  
 Goyal discloses that the alkoxylated polytetrahydrofuran has a kinematic viscosity in the range of ≥200 mm2/s to ≤1200 mm2/s at 40°C [0073]. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d, 1934 (Fed. Cir. 1990).   
Goyal discloses that the alkoxylated polytetrahydrofuran has a weight average molecular weight Mw in the range of 500 to 20,000 g/mol according to DIN 55672-1 [0076]. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d, 1934 (Fed. Cir. 1990).   
Goyal discloses that the lubricating oil compositions may contain at least one performance additives including dispersants, metal deactivators, detergents, viscosity modifiers and others [0228].  Goyal discloses the addition of carboxylic acid esters as an additional synthetic base oil [0224].  
Response to Arguments
In response applicant argued that the claimed invention differs from Goyal since the viscosity of the claimed gear oil is in the range of 135 to 750 cSt at 40°C which results in a gear oil having a low friction coefficient, high film strength and high viscosity index.  Applicant argued that there is no hint in Goyal that a gear oil composition having a kinematic viscosity at 40°C in the range of 135 to 750 cSt comprising an alkoxylated polytetrahydrofuran and a polyalphaolefin would pass tests for wear protection, oxidation control, rust prevention, static and dynamic seal compatibility, demulsibility and foam control.  
Applicant arguments have been fully considered but are not deemed to be persuasive. As set forth hereinabove, Goyal teaches that the alkoxylated polytetrahydrofuran has a kinematic viscosity in the range of ≥200 mm2/s to ≤1200 mm2/s at 40°C [0073], and may be present in the composition in an amount of from 10 to 40 parts by weight based on 100 parts by weight of said axle lubricating oil composition [0013].  Goyal teaches that the polyalphaolefin base oil may have a viscosity at 100°C in the range of 2 to 40 cSt [0274].  
Thus, the examiner is of the position that a composition containing the alkoxylated polytetrahydrofuran and polyalphaolefin base oil of Goyal would have a resulting kinematic viscosity in the claimed range if so desired by the skilled oil formulator by selecting the higher viscosity alkoxylated polytetrahydrofuran (1200 mm2/s at 40°C) in an amount of 40 parts by weight.  Goyal teaches that the lubricating compositions containing at least one alkoxylated polytetrahydrofuran can be used for various applications such as industrial gear oils and as axle lubricating oils [0211].    
Claim Rejections - 35 USC § 103
Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Geyer et al. (EP 3 315 591 A1).
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. As previously set forth, Geyer et al. [“Geyer”] discloses that a combination of an alkoxylated polytetrahydrofuran and certain carboxylic acid esters, when included in a lubricating oil composition, has the effect of lowering the friction coefficient.  Thus, in one embodiment of the invention, Geyer discloses a lubricant concentrate comprising (a) at least one alkoxylated polytetrahydrofural of general formula (I) and (b) at least one carboxylic acid ester (see page 3). 
In the alkoxylated polytetrahydrofural of general formula (I), subscripts m and m’ are integers in the range of ≥1 to ≤50 and that (m + m’) is an integer in the range of ≥1 to ≤90; the subscripts n and n’ are integers in the range of ≥0 to ≤75; and k is an integer in the range of ≥2 to ≤30 [0014].  Geyer discloses that the R1 substituent may be unsubstituted, linear or branched, alkyl radicals having 6-28 carbon atoms; R2 may be –CH2 – CH3; and R3 and R4 may be a hydrogen atom or –CH3.  
In another aspect of the invention, Geyer discloses a lubricant composition comprising ≥1.0 to ≤90.0% by weight of the lubricant concentrate; ≥10.0 to ≤75.0% by weight of at least one base oil selected from Group I, II and III mineral oils, Group IV oils and Group V oils; and ≥0.1 to ≤ 15.0 % by weight of at least one additive (see page 4).    
Geyer discloses that preferably the base oil component is a Group IV base oil which are polyalphaolefins such as PAO 4, PAO 6 and PAO 8 (see pages 10-11).  Geyer discloses that the lubricating oil composition may be used as industrial gear oils.
Response to Arguments
In response applicant argued that there is no hint in Geyer that a gear oil composition having a kinematic viscosity at 40°C in the range of 135 to 750 cSt comprising an alkoxylated polytetrahydrofuran and a polyalphaolefin would pass tests for wear protection, oxidation control, rust prevention, static and dynamic seal compatibility, demulsibility and foam control.  This is not deemed to be persuasive since a composition containing an alkoxylated polytetrahydrofuran and polyalphaolefin base oil of Geyer would have a resulting kinematic viscosity in the claimed range if so desired by the skilled oil formulator by selecting the higher viscosity alkoxylated polytetrahydrofuran, in a major amount, and a higher viscosity polyalphaolefin base oil in a minor amount.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
August 1, 2022